                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

STEVEN DEROCHE,

             Plaintiff,

v.                                               Case No: 2:14-cv-189-FtM-CM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                       ORDER

      This matter comes before the Court upon review of Plaintiff’s Attorneys’

Motion for Award of Attorney Fees Under 42 U.S.C. § 406(b) filed on December 14,

2018. Doc. 33. Plaintiff’s counsel requests an award of $13,442.25 in attorney’s

fees under 42 U.S.C. § 406(b), allegedly representing 25% of the balance of Plaintiff’s

past-due Social Security disability benefits. Id. at 1. Plaintiff’s motion indicates,

however, that an Award Notice has not yet been issued. Id. at 2. Plaintiff states

his counsel was advised $13,442.25 is being withheld to pay an attorney, but without

knowing the total amount of past-due benefits, the Court has no means of confirming

that $13,442.25 is “not in excess of 25 percent of the total of the past-due benefits to

which the claimant is entitled.” 42 U.S.C. § 406(b)(1)(A). Therefore, the present

motion will be denied without prejudice to be refiled when Plaintiff receives an Award

Notice.
        ACCORDINGLY, it is

        ORDERED:

        Plaintiff’s Attorneys’ Motion for Award of Attorney Fees Under 42 U.S.C. §

406(b) (Doc. 33) is DENIED without prejudice. Plaintiff shall file a renewed motion

for attorney’s fees under 42 U.S.C. § 406(b) by January 23, 2019 if the Award Notice

has since been received, or otherwise within seven (7) days of receiving the Award

Notice.

        DONE and ORDERED in Fort Myers, Florida on this 16th day of January,

2019.




Copies:
Counsel of record




                                        -2-
